Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 30, 2018

The Court of Appeals hereby passes the following order:

A19A0477. JEREMIAH CARBON v. P FIN 11, LLC.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a judgment in favor of the plaintiff, defendant Jeremiah
Carbon appealed to superior court. The superior court also ruled in favor of the
plaintiff, and Carbon appeals. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Because Carbon did not follow the proper procedure for
obtaining appellate review, we lack jurisdiction. Accordingly, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  10/30/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.